Citation Nr: 1102670	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of August 
2006.  In September 2009, the veteran appeared at a hearing held 
at the RO before the undersigned (i.e., Travel Board hearing).  
The issue of entitlement to service connection for bilateral 
hearing loss was remanded by the Board in November 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the Veteran's service medical records are 
unavailable; in such circumstances, the Board has a heightened 
duty to assist and obligation to explain its findings and 
conclusions and to carefully consider the benefit of the doubt 
rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, there is 
no adverse presumption of service connection as a result of the 
loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. 
Cir. 2006).  

The Veteran claims service connection for hearing loss due to in-
service noise exposure.  After service, in approximately 1960, 
the Veteran began working as an aircraft machinist for Lockheed 
Martin, and was employed there for over 30 years.  He states that 
he already had a hearing loss shown at the time he began working 
for that organization.  He also states that he was enrolled in a 
hearing conservation program there, and that this included annual 
hearing tests.  He indicated that these tests were performed at 
his place of employment.  

A VA examination was conducted in September 2010, which disclosed 
hearing loss meeting the criteria of 38 C.F.R. § 3.385 (2010).  
The examiner opined that the Veteran's current hearing loss was 
quite likely due to his "very significant potential" for years 
of occupational noise exposure and the effects of the aging 
process (presbycusis).  However, the examiner further stated that 
it could not be determined whether any portion of his current 
hearing loss was or was not caused by his military service 
without resort to mere speculation, pointing to the absence of 
service treatment records as well as the records of his 
participation a hearing conservation program at Lockheed-Martin 
as reasons why a more definite opinion could not be provided.  

In December 2009, the Veteran stated that he had already provided 
all records from Lockheed Martin.  However, the claims file does 
not contain any records of evaluations at Lockheed Martin, as 
opposed to private treatment records dated during the period of 
the Veteran's employment, and these private records do not 
contain any hearing tests.  In view of the importance of these 
records to his claim, as well as the enhanced duty to assist 
resulting from the absence of service treatment records, it is 
the Board's opinion that more specific attempts to obtain the 
records from Lockheed Martin should be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Inform the Veteran that there are no 
records from Lockheed Martin in the claims 
file, and that these records should be 
obtained, if available, either by the Veteran 
or by VA.  Tell him to authorize VA to obtain 
copies of the records of his participation in 
the hearing conservation program, including 
the audiograms, during the course of his 
employment with Lockheed Martin, and provide 
him with the appropriate authorization form.  
Notify him that if he prefers, he may request 
these records from Lockheed Martin himself.  
Tell him that, in view of the importance of 
these records to his claim, if these records 
are unavailable, a statement from the proper 
authority at Lockheed Martin to this effect 
should be obtained.  Allow an appropriate 
period for response.

2.  If the Veteran provides authorization for 
VA to obtain the records from Lockheed 
Martin, request copies of the records of his 
participation in the hearing conservation 
program, including the audiograms, during the 
course of his employment from that 
organization.  All responses received must be 
documented in the claims file.  

3.  If records of hearing evaluations are 
received from the Veteran's prior 
employer, obtain a supplemental opinion from 
the September 2010 VA examiner (or other 
appropriate examiner if this one is 
unavailable) or, if deemed necessary, 
schedule the Veteran for an appropriate VA 
examination.  The examiner should provide an 
opinion after reviewing the claims file as to 
whether the Veteran's hearing loss disability 
is at least as likely as not due to in-
service noise exposure. The entire claims 
folder must be made available the examiner.

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service connection 
for bilateral hearing loss.  If the claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



